DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/22/2022 has been entered. Claims 1, 4, and 6-15 remain pending in the application.  Applicant’s amendments to the Drawings and Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 03/22/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “a storage configured to store at least one of an image indicating a type of meat and an image indicating a state of meat, recipe information for aging the meat according to the type or the state of the meat” should read “a storage configured to store at least one of an image indicating a type of meat and an image indicating a state of meatand recipe information for aging the meat according to the type or the state of the meat”.
In claim 1, “to aging the meat a predetermined target aging degree” should read “to age the meat a predetermined target aging degree”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 9 teaches “determin[ing] the type or the state of the meat”. However, subsequent limitations involve process steps for determining the type of the meat, and it is unclear if these steps are optional as only one of the type or state must be determined.
Regarding claim 1, it is also unclear how the aging degree is divided into steps. Is a step an action performed in a process, a length of time, or something else? Can an aging process be performed without steps of first storing the meat and stopping storage when aging has been completed?
Claims 4 and 6-8 are rejected as indefinite as a result of depending upon indefinite claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 20080307818 A1) in view of Kim (KR 101057730 B1), Chen (WO 2013010717 A1), Schmidt (WO 2014169901 A1), and Lee Kang (KR 20110018562 A).
Regarding claim 1, Min teaches (Paragraph 0033) a refrigerator comprising a meats/fishes storage chamber; a visible light irradiation device which irradiates visible light into the meats/fishes storage chamber; and a control unit which controls the irradiation device. (While Min is not explicitly described as a meat-aging apparatus, the Examiner has interpreted a meat-aging apparatus to mean a device in which meat is stored for a prolonged period of time during which the meat would undergo at least some form of aging, and therefore Min would qualify as a meat-aging apparatus.) 
Min is silent on a photographing unit configured to photograph an image of meat stored in the meat-aging apparatus. Min is further silent on a storage configured to store at least one of an image indicating a type of meat and an image indicating a state of meat, recipe information for aging the meat according to the type or the state of the meat. Also, Min is silent on a processor configured to determine the type or the state of the meat based on comparing the photographed image with the stored image and control the illumination unit to irradiate light to the meat to age the meat a predetermined target aging degree according to recipe information corresponding to the determined type or the determined state of the meat for aging the meat. Additionally, Min is silent on the processor being further configured to determine color distribution from the photographed image of the meat, compare the determined color distribution with a plurality of stored images of meat, and based on a coincidence between the photographed image of the meat and at least one of the plurality of stored images of meat being equal to or greater than a predetermined value, determine the type of meat with reference to the type of meat corresponding to the stored image, wherein the recipe information includes information irradiation time of light to be irradiated to the meat by aging degree for aging the meat with different degrees according to the type or state of meat, wherein the aging degree is divided into a plurality of steps depending on a degree of aging, and wherein a first step of the plurality of steps indicates a state where the meat is first stored in the meat-aging apparatus and a final step of the plurality of steps indicates a state where the meat reaches the predetermined target aging degree.
Kim teaches (Page 5, lines 168-172) an analysis apparatus 100 including a photographing module 140, wherein the photographing module 140 captures experimental group meat samples and control meat quality samples as images, including capturing the color, brightness, and saturation (where color, brightness, and saturation are factors that describe the state of the meat) of the experimental group meat sample. Kim further teaches (page 2, lines 59-63) a signal processing unit converts the photographed image into a signal, and the information processing apparatus receives the signal from the signal processing unit. While extracting the color, brightness, and saturation from the image using a processing unit is not explicitly described, this must necessarily occur, or at least it would be obvious to do so, as a central processing unit 200 receives the signal data for the image and determines the elapsed period of the control meat samples after slaughter and the degree of aging by storage, (Page 7, lines 259-262), wherein the step of acquiring the freshness and maturity utilizes a correlation based on the  meat color of the control meat quality samples (Page 9, lines 332-336).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to incorporate the photographing module and the function of determining factors that describe the state of the meat including color, brightness, and saturation as taught by Kim since both are directed to devices for treating meat products since photographing an image of meat and determining a state of the meat based on the image is known in the art as shown by Kim, since the analysis device of Kim can accurately check the freshness and maturity of meat quality in real time without restriction of location (Kim, page 10, lines 393-394), and since determining a state of the meat would allow a user to know if the meat is still edible or should be consumed in the near future to avoid wasting the meat when it goes bad. 
Kim also teaches (Claim 10) comparing an image of an experimental meat sample to an image of a control meat sample to check the freshness and ripening degree (degree of aging/ state of meat) of the experimental meat sample. Kim further teaches (Page 9, lines 332-336) the step of acquiring the freshness and maturity (degree of aging) is based on a correlation between elapsed period after slaughtering and the change in color of the images of the control meat sample. Kim also teaches (page 6, lines 262-274) an information processing device 200 stores a plurality of fourth signal data, wherein the plurality of fourth signal data refers to signal data obtained by dividing the image according to the freshness and the maturity of the control meat samples into color, brightness, and saturation, and accordingly, the central processing unit 200 compares the third signal data of the experimental group meat sample with the plurality of stored fourth signal data through the analysis unit 100 and has the fourth signal data closest to it.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to incorporate the image comparison function of Kim, since both are directed to devices for treating meat products since comparing images of meat and determining a state of the meat based on the image is known in the art as shown by Kim, since the analysis device of Kim can accurately check the freshness and maturity of meat quality in real time without restriction of location (Kim, page 10, lines 393-394), and since determining a state of the meat would allow a user to know if the meat is still edible or should be consumed in the near future to avoid wasting the meat when it goes bad.
Chen teaches (Page 1, lines 28-29; Page 2, lines 2-6) an illumination device and illumination method including LEDs with at least two colors wherein the proportion of light with a specific color in mixed light emitted from the illumination units with the at least two colors is set within a specific range according to a physical characteristic and/or an optical characteristic of an illumination object. Chen further teaches (Page 11, lines 16-28) the optical characteristic may be the color of a meat product. Also, Chen teaches (Page 5, lines 6-11, 30-32; Page 7, lines 21-26) the total amount of energy of light radiated from an illuminant in a unit period of time (irradiation time of light to be irradiated) is referred to as the radiant flux of a light source, an objective physical quantity reflecting the intensity of light radiation, in mixed light resulting from the red LEDs and the white LEDs, the proportion of the light flux of red light to the light flux of visual light is defined as the red rate, wherein the red rate is selected based on the color of the meat. In other words, the intensity of the red and white light sources (recipe information) corresponds to the color of the meat (attribute which describes the state of the meat). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to incorporate the illumination control of Chen, since both are directed to devices for irradiating meat with visible light, since adjusting the intensity of irradiated light based on the color of the meat (state of the meat) is known in the art as shown by Chen, and since the illumination device of Chen can present the color of meat realistically and naturally without distortion by setting the red rate as described above (Chen, Page 7, lines 17-20), which would allow a user visually inspecting the meat to recognize the meat’s appearance correctly thus providing an indication if the meat is spoiled or still edible.
While Chen does not explicitly describe a storage means for storing the light intensities corresponding to each meat color, providing such a storage device which could easily be used with the control unit of Min, would be obvious to one of ordinary skill in the art in order to avoid the excess effort of requiring a user to manually input the relationship between the light intensity and meat color for every use of the device. 
	Schmidt teaches (Paragraph 0013) storing meat under defined conditions, such as moisture content and temperature, until the meat has the desired degree of maturity. Furthermore, while Schmidt does not explicitly describe the aging process as being comprised of steps. Placing the meat into storage in a first state necessarily comprises a step and removing the meat after the desired maturity has been reached also comprises a step.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to incorporate the method of aging meat to a predetermined degree as taught by Schmidt since both are directed to methods of treating meat, since aging meat to a predetermined degree is known in the art as shown by Schmidt, since controlling the extent of aging would be desirable to users because the meat may need to be stored for different periods of time, since some meats will need to be aged different amounts due to their individual properties, etc.
	Lee Kang teaches (page 1, lines 17-18; page 2, lines 70-75) a method for determining the meat quality of a small carcass using image processing, wherein a grading module receives image data for
comparison with stored standard data to determine the meat quality grade (where the grade of meat may be understood to be the type of meat). Lee Kang further teaches (page 4,lines 156-161; page 5, lines 195-198) the comparison compares the meat color of the image to stored standard color data, wherein the stored standard data is obtained by capturing sample images for each grade (i.e. comparison to the stored standard data is comparison to stored image data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to incorporate the image comparison process for determining meat grade (type) as taught by Lee Kang since both are directed to processes for treating meat products, since an image comparison process for determining meat grade (type) using color data is known in the art as shown by Lee Kang, since determining the grade is necessary for proper pricing of meat and using image data for the determination is more objective that human graders and reduces labor costs.
Regarding claim 4, Min teaches (Paragraph 0038, 0110) the refrigerator may further comprise an ultraviolet light irradiation device which irradiates ultraviolet light into the meats/fishes storage chamber, wherein it is preferable that a low pressure UV-LED is used which has high energy efficiency and more effectively generates ultraviolet light having a strong sterilizing force. It is known in the art that ultraviolet light has different wavelengths than the visible light described above.
Regarding claim 6, Min is silent on the state of the meat including at least one of the state according to an elapsed time after the meat is slaughtered, the state according to an elapsed time after the meat is frozen, the state according to an elapsed time since the frozen meat is defrosted, and the state according to an aging degree of the meat.
As shown above, Kim teaches (Page 9, lines 332-336) the step of acquiring the freshness and maturity (degree of aging) is based on a correlation between elapsed period after slaughtering and the change in color of the images of the control meat sample. 
As shown above, Chen teaches(Page 1, lines 28-29; Page 2, lines 2-6, Page 11, lines 16-28) irradiating light based on the color of a meat product.
Thus, it is known to irradiate light to a meat product based on the color of the meat which in turn directly correlates with the degree of aging of the meat. Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to irradiate light to meat based on the degree of aging of the meat, which is known from the teachings of Kim and Chen described above, since each piece of prior art is directed to a device for treating meat, since treating meat with light based on the color of the meat is known from Chen, since correlating the color of the meat to the degree of aging is known from Kim, since determining a state of the meat would allow a user to know if the meat is still edible or should be consumed in the near future to avoid wasting the meat when it goes bad, and since treating meat according to the degree of aging would allow for the meat to be aged to a desired amount by a consumer. 
Regarding claim 8, Min is silent on the storage being further configured to store an image indicating an aging degree of meat, and wherein the processor is further configured to compare the photographed image of the meat with the stored image and determine an aging degree of the meat.
Kim teaches (Claim 10) comparing an image of an experimental meat sample to an image of a control meat sample to check the freshness and ripening degree (degree of aging) of the experimental meat sample. Kim further teaches (Page 9, lines 332-336) the step of acquiring the freshness and maturity (degree of aging) is based on a correlation between elapsed period after slaughtering and the change in color of the images of the control meat sample. Kim also teaches (page 6, lines 262-274) an information processing device 200 stores a plurality of fourth signal data, wherein the plurality of fourth signal data refers to signal data obtained by dividing the image according to the freshness and the maturity of the control meat samples into color, brightness, and saturation, and accordingly, the central processing unit 200 compares the third signal data of the experimental group meat sample with the plurality of stored fourth signal data through the analysis unit 100 and has the fourth signal data closest to it.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to incorporate the image comparison function of Kim, since both are directed to devices for treating meat products since comparing images of meat and determining an aging degree of the meat based on the image is known in the art as shown by Kim, since the analysis device of Kim can accurately check the freshness and maturity of meat quality in real time without restriction of location (Kim, page 10, lines 393-394), and since determining a state of the meat would allow a user to know if the meat is still edible or should be consumed in the near future to avoid wasting the meat when it goes bad.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 20080307818 A1) in view of Kim (KR 101057730 B1), Chen (WO 2013010717 A1), Schmidt (WO 2014169901 A1), and Lee Kang (KR 20110018562 A)and further in view of Lee (KR 20150118867 A).
Regarding claim 7, Min is silent on the processor being further configured to control the photographing unit to photograph the meat at a predetermined time, determine an aging degree of the meat based on the image of meat photographed at the predetermined time, and provide information on the determined aging degree of the meat.
Kim teaches (Claim 10) comparing an image of an experimental meat sample to an image of a control meat sample to check the freshness and ripening degree (degree of aging) of the experimental meat sample. Kim further teaches (Page 9, lines 332-336) the step of acquiring the freshness and maturity (degree of aging) is based on a correlation between elapsed period after slaughtering and the change in color of the images of the control meat sample. Kim also teaches (page 6, lines 262-274) an information processing device 200 stores a plurality of fourth signal data, wherein the plurality of fourth signal data refers to signal data obtained by dividing the image according to the freshness and the maturity of the control meat samples into color, brightness, and saturation, and accordingly, the central processing unit 200 compares the third signal data of the experimental group meat sample with the plurality of stored fourth signal data through the analysis unit 100 and has the fourth signal data closest to it. Kim further teaches (page 7, lines 259-262) the central processing unit 200 receives the third signal (image data) from the signal processing unit 132 or the amplifier, determines the elapsed period of the control meat samples after slaughter and the degree of aging by storage, and displays them on the display unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to incorporate the image comparison  and display function of Kim, since both are directed to devices for treating meat products since comparing images of meat and determining a state of the meat based on the image is known in the art as shown by Kim, since the analysis device of Kim can accurately check the freshness and maturity of meat quality in real time without restriction of location (Kim, page 10, lines 393-394), and since determining a state of the meat would allow a user to know if the meat is still edible or should be consumed in the near future to avoid wasting the meat when it goes bad.
Lee teaches (Paragraph 0013,0025) a refrigerator with a camera fixed to the storage compartment and photographing the inside of the storage compartment in order to update food information in the storage compartment, wherein according to the detection result of the door switch, a switching time between the standby mode of the camera and the driving mode for starting shooting is determined and the driving time of the camera and the photographing time of the camera are linked with the door opening and/or the rotation angle of the door.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to incorporate the timing mechanism for taking photographs as taught by Lee since both are directed to refrigerator devices for holding food, since a camera that photographs at a predetermined time is known in the art as shown by Lee, and since providing food through the camera at an optimal time reduces power consumption (Lee, Paragraph 0013) thus lowering the cost of operating the device. 
Response to Arguments
Applicant’s arguments, see pages 10-17, filed 06/22/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered but are not persuasive.  
Regarding the Applicant’s argument that Chen is not in the same technical field as the present invention as it is directed to a lighting device, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chen is directed to illumination objects including meat, thus it is reasonably pertinent to a meat-aging apparatus with an illumination unit as it performs the same function (light irradiation) on the same target (meat products) as the claimed invention. 
Regarding the Applicant’s argument that Chen does not teach or suggest “recipe information for aging the meat”, it should be noted that the applicant has not provided strict definition for recipe information, but the term does include information regarding the irradiation time of light to be irradiated to the meat as noted in claim 1. Consequently, Chen’s teaching (Page 5, lines 6-11, 30-32; Page 7, lines 21-26) of the total amount of energy of light radiated from an illuminant in a unit period of time may be understood to be recipe information under the broadest reasonable interpretation of the term. 
Other features which the Applicant argues that Chen fails to teach are directed to new amendments to claim 1 which have been addressed as shown above. 
Therefore, claim 1 and all dependent claims remain rejected. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792